UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-50089 Date of Report: January 31, 2008 NATIONAL ENERGY SERVICES COMPANY, INC. (Exact name of registrant as specified in its charter) Nevada 52-2082372 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 3153 Fire Road, Suite 2C, Egg Harbor Township, NJ 08234 (Address of principal executive offices) (Zip Code) (800) 758-9288 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 31, 2008 National Energy Services Company issued a press release that contained material information regarding the results of its operations for the quarter ending January 31, 2008. Item 9.01 Financial Statements and Exhibits Exhibits 99.1 Press release issued on January 31, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. National Energy Services Company, Inc. Dated:January 31, 2008 By:/s/ John Grillo John Grillo, President
